Citation Nr: 0335625	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  01-02 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for scar residuals, 
laceration of right, dominant, shoulder.

2.  Whether new and material evidence sufficient to reopen a 
previously denied claim for service connection for residuals 
of right knee injury has been received.

3.  Whether new and material evidence sufficient to reopen a 
previously denied claim for service connection for bilateral 
hearing loss has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A hearing was held at the RO (Travel Board) in June 2003 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of The Board to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102 (West 2002).  A transcript of the 
hearing testimony has been associated with the claims file.

The issue of a compensable rating for the scar residuals will 
be addressed in the remand portion of the decision.  The 
issue of service connection on a de novo basis for the other 
disorders will also be considered in the remand section as 
well.


FINDINGS OF FACT

1.  An October 1986 rating decision denied the veteran's 
claims for service connection for hearing loss and contusions 
of the right knee.  Notice of this decision was provided via 
a November 1986 letter to the veteran.

2.  There is no record of an appeal of the October 1986 
rating decision, and it became final.  The October 1986 
rating decision is the last final decision on the veteran's 
claims for service connection for hearing loss and contusions 
of the right knee.
3.  Evidence submitted since the October 1986 rating 
decision, when either considered by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, new and material evidence sufficient to reopen a 
previously denied claim for service connection for contusions 
of the right knee has been received.  38 U.S.C.A. 
§§ 5103A(d)(2)(f), 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2002); 38 C.F.R. §§ 3.102, 3.159(c)(4)(C)(iii) (2003).

2.  With resolution of reasonable doubt in the appellant's 
favor, new and material evidence sufficient to reopen a 
previously denied claim for service connection for  bilateral 
hearing loss has been received.  38 U.S.C.A. 
§§ 5103A(d)(2)(f), 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2002); 38 C.F.R. §§ 3.102, 3.159(c)(4)(C)(iii) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim was filed prior to the effective date of 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).  The VCAA redefined 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Title 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2003), implement the VCAA.  The Secretary of 
Veterans Affairs has determined that the VCAA generally is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003); but see Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In light of the fact that the Board grants the initial relief 
which the veteran seeks, this portion of the decision will 
not present an in-depth analysis of whether the April 2001 
letter provided the veteran meets all notice requirements of 
the VCAA.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003).  The Board notes, however, that there 
are technical deficiencies which are addressed in the remand 
portion prior to consideration on the merits of the reopened 
claims.

Historically, the veteran initially applied for service 
connection for contusion of his right knee in May 1964, the 
same month he was discharged from active service.  The 
September 1964 rating decision denied service connection.  
The September 1964 rating decision noted the veteran's in-
service in-patient treatment for the injuries to his right 
shoulder and knee.  The 1964 VA examination report, however, 
reflected that the veteran denied any current pathology of 
his right knee and x-ray was negative for any active 
pathology.  Thus, the claim was denied on that basis.

In October 1986, the veteran filed a claim for hearing loss 
and for his right knee.  He reported that his knee 
continuously bothered him and, two years after his discharge, 
a piece of bone grew out of his right leg.  The October 1986 
rating decision found additional evidence was not received as 
concerns the right knee, and no evidence of a hearing loss 
was submitted by the veteran with his claim.  Thus, both 
claims were denied.  He was notified of that decision in a 
November 1986 letter, and the veteran did not appeal this 
decision.

In January 2000 the veteran applied to reopen his previously 
denied claims for hearing loss and right knee disorder.  In 
support of his application, the veteran submitted an April 
1995 private audiogram report, and treatment documents of his 
private care provider dated in 1995 and 1999.  The audiogram 
does not include an interpretation of the raw results 
reflected thereon.  However, the veteran testified at the 
June 2003 hearing, under oath, that, while assigned aboard 
ship, he worked just one deck below the steam turbines, which 
emitted a constant high pitch noise.  He related that 
crewmembers had to get very close to each other to talk and 
that he was not issued any type ear protection.  He also 
related that he was on the firing range on one occasion for 
approximately four hours, without any ear protection, with 
1500 other troops while qualifying on the M-1 rifle.  He 
states that he experienced ringing in his ears when he was 
discharged from active service.  Transcript (T), pp. 6-7, 9-
10.  He currently wears hearing aids.  T., pp. 11, 16.
  
The 1995 document reflects a treatment note of his provider, 
R.S., M.D., which reflects that the veteran was experiencing 
continuing discomfort in his right knee and right shoulder, 
and that the anti-inflammants which he was taking were not 
providing relief.  The 1999 document appears to be an 
authorization from Dr. S to a pharmacist to issue the veteran 
a prescription drug in place of authorized anti-inflammants.  
The relevant portion for Board purposes is that the document 
reflects Dr. S' diagnosis of the veteran as arthritis.

The veteran testified that he has arthritis and limitation of 
motion (LOM) in his right knee, that he is unable to stand or 
walk for prolonged periods, and that he has worn a knee brace 
for years.  He also related that, without anti-inflammatory 
medication, he was unable to walk.  T, p. 4.  Further, three 
years after his discharge, a piece of bone protruded from his 
right knee and apparently was removed.  T, p. 17.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2002); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  "New" evidence means more than 
evidence that has not previously been included in the claims 
folder, and must be more than merely cumulative or redundant, 
in that it presents new information.  38 C.F.R. § 3.156 
(2002); Colvin v. Derwinski, 1 Vet. App. 171 (1990).  See 
also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein the 
United States Court of Appeals for Veterans Claims (Court) 
held that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2002); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See Evans, 9 Vet. App. at 283 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The veteran has submitted evidence from his private provider, 
Dr. S, which shows that he has a current disability of 
arthritis of his right knee.  Further, the veteran testified 
under oath that he experienced symptomatology in his right 
knee at and after his discharge from service.  This evidence 
was not available during the previous adjudication of his 
claim.  The Board deems it quite reasonable, for initial 
purposes of determining new and material evidence, to 
consider arthritis as a potential residual of the veteran's 
in-service right knee injury.  Therefore, affording the 
veteran the benefit of the doubt, this evidence is so 
significant that it must be considered to fairly decide his 
claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.156, 3.102 (2002); see Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).

A similar result is indicated for the issue of service 
connection for bilateral hearing loss.  Previously, there was 
no evidence of a hearing loss.  Currently, the veteran has 
submitted a 1995 private audiogram which putatively reflects 
a bilateral hearing loss.  Further, he testified to his 
hearing loss and the fact that he currently wears hearing 
aids.  Again, affording the veteran the benefit of the doubt, 
this evidence is so significant that it must be considered to 
fairly decide his claim.  Id.
 


ORDER

New and material evidence sufficient to reopen a previously 
denied claim for service connection for contusions of the 
right knee has been received and, to that extent, the appeal 
is granted.

New and material evidence sufficient to reopen a previously 
denied claim for service connection for bilateral hearing 
loss has been received and, to that extent, the appeal is 
granted.


REMAND

The April 2001 VCAA letter of notice (letter) informed the 
veteran that he had 60 days to submit any evidence he desired 
considered in support of his claim.  In Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (PVA), supra, the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA letter 
of notice is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Although the letter informed 
the appellant he had 60 days, any period less than the 
statutory one-year period is improper.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice letter.

An August 1963 entry in the service medical records (SMRs) 
reflects that the veteran was treated for a contusion, with 
laceration, of the right shoulder.  A September1964 rating 
decision granted service connection for scar, laceration of 
the right shoulder, with a noncompensable evaluation.  At the 
June 2003 hearing, the appellant presented for inclusion in 
the claim file, a November 2000 private report of MRI 
examination, which contains an impression of moderately 
severe degenerative changes at the acromioclavicular joint 
with moderate impingement syndrome, right shoulder.  The 
report also reflects a clinical indication of, old war injury 
to the right shoulder and painful motion.  Parenthetically, 
the veteran waived initial consideration by the RO of this 
report.  The veteran testified at the hearing that he 
requires constant ingestion of anti-inflammatory medication 
in order to use his shoulder, and he demonstrated the LOM of 
his right shoulder.  T, p. 3.  He also related that, two to 
three years prior to the hearing, he had surgery on his right 
shoulder to remove spurs.  T., p. 18.  The Board notes that 
scar disorders are rated on the basis of limitation of 
function of the part affected as well as appearance and pain 
on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805 (2003).  It is unclear from the current record 
whether arthritic changes in the shoulder are related to the 
in-service event.  Medical opinion on this point is 
indicated.

The Board notes that the SMRs reflect that the veteran was in 
an inpatient status aboard the USS Randolph from August 20, 
1963, to August 28, 1963, for treatment following the 
accident which injured his right shoulder.  The entry on the 
day of admission also reflects that the veteran complained of 
pain in his right knee.  The records currently in the claim 
file do not reflect any clinical entries for the inpatient 
treatment afloat.

There is no Report of Medical Examination for discharge in 
the SMRs.  The SMRs also reflect that the veteran was 
admitted for inpatient psychiatric evaluation at the 
Portsmouth Naval Hospital from May 18, 1964, to May 25, 1964.  
A May 25, 1964, Report of Board of Medical Survey reflects a 
physical profile serial of P-1, U-1, L-1, H-1, E-1, and S-4.  
The SMRs do not reflect clinical entries or examinations on 
which the PULHES is based.  Further, while the veteran's 
personnel records in the claim file reflect test results 
which indicate a high aptitude for mechanical skills, they do 
not reflect his MOS or any of the specific duties he 
performed afloat.

As concerns the veteran's testimony that he had surgery on 
his right shoulder, the Board notes the absence of any 
records in the claim file related to that surgery.  Further, 
the Board notes the first page of a February 2003 letter from 
the Social Security Administration (SSA) which advises the 
veteran of an award of total disability.  Neither the 
remaining page(s) of that letter nor the records on which the 
SSA award is based is in the claim file.  Once VA is put on 
notice that the veteran is in receipt of such benefits, VA 
has a duty to obtain these records.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).
 
Accordingly, the case is REMANDED for the following:

1.  The RO must review the claim file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in PVA, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The letter 
must be tailored to address all of the 
veteran's pending claims.

2.  The RO shall request the National 
Personnel Records Center (NPRC) to 
provide any inpatient and clinical 
records extant which relate to the 
veteran for treatment aboard the USS 
Randolph for the period August 1, 1963, 
and August 31, 1963, and at the 
Portsmouth Naval Hospital for the period 
May 1, 1964, and May 31, 1964.

3.  The RO shall request the NPRC to 
provide any personnel records extant on 
the veteran, to include efficiency or 
performance reports and other personnel 
records.

4.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim and 
associate them with the claim file, and 
the full text of the February 2003 
letter.

5.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his shoulder, 
hip, and right knee disorders since his 
discharge from active service.  After 
securing the necessary release, the RO 
should obtain these records, to include 
inpatient and clinical records related to 
his shoulder surgery in 2001 or 2000, and 
the procedure related to the removal of 
bone from his right knee and associate 
them with the claim file.

6.  After all of the above development is 
complete, the RO shall schedule the 
veteran for an appropriate examination of 
the scar residuals of his right shoulder.  
The examiner should comment on the 
presence of any underlying residual 
pathology caused by the scar or other 
pathology.  If limitation of function of 
the shoulder due to the scar or the 1963 
in-service injury is found, the examiner 
should also render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
disability being evaluated.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  If the examiner is 
unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, he or she should so indicate.  
The report of the examinations should 
reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.  Specifically, 
after reviewing all the evidence on file, 
the examiner should detail all residuals 
of the service-connected injury, to 
include whether any arthritic changes in 
the shoulder are related to service or 
in-service occurrence or event.

7.  The RO shall also schedule the 
veteran for an appropriate examination of 
his right knee.  Request the examiner(s) 
specifically to comment on the etiology 
of any pathology found in the veteran's 
right knee.  Request the examiner(s) to 
opine on whether it is at least as likely 
as not (probability of at least 50 
percent) that any pathology of the right 
knee is related to the veteran's 1964 in-
service injury of his right knee.

8.  The RO also shall schedule the 
veteran for an audiology examination to 
determine the etiology of his bilateral 
hearing loss.  Request the examiner to 
opine whether it is at least as likely as 
not (probability of at least 50 percent) 
that any hearing loss is related to the 
veteran's military service or that it is 
not likely.  The RO shall ensure that the 
claim file is provided to all examiners 
for review.

9.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
the other evidence of record.  To the 
extent that any benefit sought on appeal 
remains denied, the RO shall issue the 
veteran a SSOC and, if all is in order, 
return the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




